Citation Nr: 1437118	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to January 1947, from August 1950 to August 1953, and from October 1961 to August 1962.  The appellant is the Veteran's surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death and eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.

The appellant presented testimony at a hearing held before a Decision Review Officer in February 1998 and before a Veterans Law Judge in January 1999.  A transcript of each hearing is of record.  The Veterans Law Judge who held the hearing in January 1999 subsequently left the Board, but the appellant in January 2008 declined to testified at a second a Board hearing (before the undersigned).  

This appeal has a protracted procedural history with multiple remands from the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, the Board issued a decision in September 2011 denying each claim on the merits.  The appellant appealed this decision to the Court, which issued a Memorandum Decision in November 2013 vacating the Board's decision and remanding the matter for further proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded by the Court in November 2013.  It was explained that:

The Secretary responds that the Board did not provide the appellant with Dr. Brawn's April 2011 opinion before it issued the decision on appeal, despite the appellant's counsel's request for a copy, and concedes that "remand is required to ensure that [the a]ppellant has the opportunity to respond to this medical opinion prior to the Board's adjudication of the claims." . . . . The Court agrees.

Subsequent to the Court's remand, it is still not clear that appellant's counsel has been provided a copy of this medical opinion.  In order to ensure that the appellant receives her full due process and a fair hearing in this matter, appellant's counsel, upon remand, should be asked to clarify and specify which medical opinion(s) he wishes to review so that a copy of the medical opinion(s) can be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

Additionally, the appellant submitted additional medical evidence in July 2014.  This information bears directly on the medical question central to the resolution of this appeal.  This evidence is not sufficient to grant the claim.  However, it is sufficient to trigger the need for a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant and her attorney a letter requesting a list of the specific VA medical opinion(s) or other evidence that they have not received, but would like to obtain.

The letter should also invite the appellant to submit written statements from any persons(s) who may have directly witnessed the impact of the Veteran's symptoms on his health prior to his death.  

The letter should finally invite her to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional pertinent records.   The letter should request that she complete an Authorization and Consent to Release Information (Release), as necessary, for all identified records.

The appellant  should be provided an appropriate amount of time to submit this evidence.

2.  Provide the appellant and her attorney a copy of all medical opinions/evidence requested.  

3.  If available, associate, physically or electronically, all identified private records with the claims folder, unless already obtained.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the appellant does not provide any necessary Release, request that she obtain the records and provide them to VA.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the appellant, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence. 

The appellant must be also notified that she is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for a VA medical opinion by a medical professional with sufficient expertise to address urology matters.

Accordingly, the examiner is asked to briefly identify his or her qualifications (by knowledge, skill, experience, training, or education) as an expert to address the questions urology matters.

The examiner is also asked to review the pertinent evidence, including the lay assertions, and also undertake any indicated studies, and then address each of the following questions:

(a)  Is as likely as not that at the time of his death the Veteran had chronic prostatitis and genitourinary tract infections that were related to or had their onset in service.  

b) If yes, please state whether it is as likely as not that that these disorders compromised his body's immune system and caused or contributed to septicemia which in turn caused or contributed substantially or materially to the cause of death or resulted in such debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.

Please articulate the reasons underpinning all opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  A copy of the VA opinion must be provided to the appellant and her representative.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her attorney an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

